Citation Nr: 1637614	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral foot and knee disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to April 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran presented sworn testimony during a video conference hearing before the undersigned in Winston-Salem, North Carolina.  A transcript of this hearing has been associated with the Veteran's claims file.  

The issues of entitlement to an increased rating on an extraschedular basis for the Veteran's service-connected foot disability and an increased rating for her bilateral knee disabilities appear to have been raised by the record in the May 2016 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


FINDING OF FACT

The Veteran's service-connected disabilities are not of such severity as to preclude her from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  October 2009 and January 2010 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of TDIU, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, private treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  The Veteran has not identified any outstanding relevant records. 

The Veteran most recently underwent VA examinations to determine the severity of her foot and knee disabilities in March 2011 and December 2015 respectively.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  The examiners also addressed the functional impact of the Veteran's disabilities and the impact on her employability.

The Veteran is not prejudiced by not obtaining a single opinion addressing the collective impact of her service-connected disabilities on her employability.  VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Indeed, following and taking note of the Federal Circuit's decision in Geib, the United States Court of Appeals for Veterans Claims (Court) clarified in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon her employability in a single opinion as the opinions of record adequately addresses the impact of such on her employability and the service-connected disabilities all result in similar impairments (in this case, physical limitations on standing and walking).  Therefore, the Veteran is not prejudiced from the Board's reliance on the conclusions reached in the VA examinations already of record.

Some discussion of the Veteran's May 2016 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified and information was elicited from the Veteran regarding her foot and knee symptoms and why she felt they rendered her unemployable.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

The Veteran is currently service-connected for bilateral pes planus, bunions, corns, and hammertoe deformity, which is rated as 30 percent disabling, an associated left foot scar, rated as 10 percent disabling, and degenerative joint disease of the right and left knees, each rated as 10 percent disabling.  The threshold criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, for purposes of a possible extra-schedular evaluation. 38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3 (2015).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether her service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Veteran claims that she is unemployable as a result of her service-connected foot and knee disabilities.  She argues that she has lost several jobs in her preferred field of employment because of her physical limitations and that her current job does not pay as highly as jobs prior to her physical limitations.  

The Veteran reports completing two years of college, as well as current enrollment in further college courses as of 2009.  See TDIU application, November 2009.  She has worked as a general manager of restaurants and retail stores and currently works at a newspaper.  She acknowledges that she has been employed at points throughout the appeals period, including at the time of the Board hearing, but that these are not her desired job or salary.  

The medical evidence regarding the Veteran's employability includes private treatment records, VA treatment records, and VA examination reports.  These pieces of medical evidence show that the Veteran has been diagnosed and treated for bilateral foot and knee disabilities and these have resulted in limitations on her physical abilities, including limitations on her ability to stand or walk for more than minimal periods of time.  Although the medical evidence indicates that the Veteran may be unable to perform her desired job as a restaurant manager, it does not suggest that she is fully unemployable or that she would have any difficulty with a sedentary job, nor does the Veteran claim such.  Unfortunately, TDIU does not require that the Veteran be employable in her desired job, but only gainfully employed.  In this case, the Veteran is currently employed and appears to face no restrictions on sedentary employment.  Although the Board recognizes that this is not her desired job, the evidence simply does not support a finding that the Veteran is unemployable due to her service-connected disabilities.  Without such evidence, the Board is unable to grant the Veteran's claim for TDIU.

The Board does not doubt that the Veteran's service-connected disabilities cause her significant discomfort and have an effect on her employability, as evidenced by her 50 percent combined rating.  However, the Board finds that the weight of the evidence does not support the Veteran's contention that her service-connected disabilities are of such severity so as to preclude her participation in any form of substantially gainful employment, warranting referral for extraschedular consideration.  In recognition of her contentions that her bilateral foot disability has caused marked interference with her current employment, a claim of entitlement to an increased rating on an extraschedular basis has been referred above.

Accordingly, a basis for a grant of TDIU on an extraschedular basis has not been presented at any point during the appeals period and referral to the Director is not warranted.  Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to her service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 C.F.R. § 5107(b) (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.


REMAND

At her May 2016 Board hearing, the Veteran testified to experiencing possibly symptoms of depression and/or anxiety.  Although the October 2011 VA psychiatric examiner did not diagnose her with a psychiatric disorder at that time, her credible testimony of such symptoms raises the possibility that she may now have a diagnosable psychiatric disorder.  As such, the psychiatric claim must be remanded for a new VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of her claimed psychiatric disorder.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All appropriate testing, including any relevant psychological testing, should performed.

The examiner should:

Identify all psychiatric conditions present, including depression and/or anxiety;

For each identified psychiatric condition, opine whether it is at least as likely as not (50 percent or greater) that the Veteran identified psychiatric disorder is related to service and/or her service-connected disabilities, or is aggravated (i.e., worsened beyond the natural progress) by her service-connected physical disabilities.  

The examiner must address the Veteran's hearing testimony regarding possible symptoms of depression and/or anxiety related to her bilateral foot and knee disabilities.  The examiner should also address the service treatment record showing that the Veteran requested supportive therapy regarding unit conflict while in service.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After she has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


